ws CERN {Revd 9/2018) CIVIL COVER SHEET

ara — - . : * ys : ~ . :
The HK 4 eivil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or olber papers as required by law, except as
provided by local rules of court. This form. approved by the Judicial Conterence of the United Sines in September 197-1. is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, MEE INSTRUCTIONS ON NEXT PAGE UF THIS FORA:

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
In Re Daniel Bernardin Appellees
EXR LLC
Appellant Daniel Bernardin Appeared in Bankruptcy as Retained Realty LLC not
Retained Reaity, Incorporated please correct
Emigrant Bank
(b) Attomeys (Fira Name, Address, and Telephone Number} Attomeys (If Known)
Daniel Bernardin - Acting As His Own Lawyer The Margolin & Weinberg Law Group, LLC, 165 Eiieen Way, Suite
27 B Hendrickson Avenue 101, Syosset, NY 11791 & attorney Georgia Papzias, 118-35 Queens 9th
Hempstead, New York 11550 Floor, Forest Hills, NY 11375 & Emigrant Bank no appearance made
Ul. BASIS OF FURISDICTION (Place an “X" in One Box Only) HL CITIZENSHIP OF PRINCIPAL PARTIES ¢Place an <¥” in One Box for Plaintiff
(For Diversiry Cases Quy} and Gre Box for Defendant?
o 1 U.S. Government 3 Federal Question PIF DEF PIF DEF
Plnincit= (U5. Government Not a Party} Citizen of This State o E Oo 1 Incorporated oy Principal Place o 4 oO 4
of Business fn This Stare
0 2. US. Govenmment oO 4 Diversity Ciizen of Another State oO 2 Ll 2 Incorporated and Principal Place O $ O 5
Defendant (ndicate Citizenship of Parties in Item 121) of Business In Another Sate
Citizen or Subject of a oO 3 oO 3 Foreign Nation oO 6 i! 6
Foreign Country

 

 

 

 

TV. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITING A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTION STATUTES UNLESS DIVERSITY)

Appeal from Bankruptcy Court EDNY pursant to Title 28 USC Section 158
¥. ORIGIN (Place aa “X" in One Box Only)

 

[qi Original | LP Removed from OJ 3) Remanded from [4 Reinstated or [] 5 transferred from [] 6 Mubtidistrict (1 & Multidistricr
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify Transfer Direct File

 

VI NATURE OF SUIT @ineo an “X” ix One Bow Only}

 

 

 

 

 

 

 

 

  

  

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 
  

 

 

L: “CONTRACT: fo St TORTS ee  BORFERTORE/PENAL TY: (BANKRUPT OM ap SOTRER STA’ Sos
119 Ensurance PERSONAL INJURY PERSONALINJURY  {[7]625 Dmg Related Seizure 422 Appeal 28 USC 158 475 False Clainss Act
120 Marine 310 Airplane O 4365 Personal Injury - of Property 21 USC $81 |] 423 Withdrawal 376 Qui Tam GE USC
130 Miller Act 3E5 Airpiane Product Product Liability Ul 690 Other 28 USC 157 3729{a}}
H {40 Negotiable Instrument Liability [[] 367 Heaith Care’ : [_] 400 State Reapportionment
150 Recovery of Overpayment [1320 Assault, Libel & Phanuateutical “PROPERTY: RIGHTS 2.7 | 410 Astinnst
& Enforcement of Fudgment Slander Personal Injury 820 Copyrights |_| 30 Banks ond Banking
15E Medicare Act 1[]336 Federal Emptoyers” Product Liability 330 Patent 430 Commerce
152 Recovery of Defsultied Liability Cl 368 Asbestos Persouai 1 835 Patent - Abbreviated Ep 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer influenced aud
(Excludes Veterans) 345 Masine Product Liability O 840 Trademark Conupt Organizalions
[71133 Recovery of Overpayment Liability PERSONAL PROPERTY [= “LABOR OCEAL SECURILY.]_]48¢ Consumer Credit
of Veteran's Benefits 350 Moter Vehicle H 370 Other Fraud | 710 Fair Labor Standards 861 HLA (£39527) 490 Cable/Sar TY
£60 Stockholders’ Suits 355 Motor Vebicle 374 Troth io Lending Act 862 Black Lung (923) | 1850 Secuities‘ Commodities?
£90 Other Couwact Product Liability 386 Oiber Persoval || 72G Labor/Management $635 DAVCDIWW 93(—)} Exchange
195 Contact Pmduct Linbility | [7]360 Other Persona! Property Damage Relations 864 SSID Tithe XVE 850 Other Stanttory Actions
196 Franchise injury 0 385 Property Damage Be Raiiway Labor Act ) $65 RS] (405(2)) $91 Agricultural Acts
[pe Personal Injuty - Product Lishility 751 Family and Medical 893 Environmental Matiers
" Medical Malpractice Leave Act 894 Freedon: of Information
REAL PROPERTY 3.-< [2 C1VEb RIGHTS © ‘PRISONER PETITIONS “|[_]790 Other Labor Litigation «(FEDERAL TAX'SUITS”""- Act
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: C 791 Employee Retirement [Js Taxes (U.8. Plaintiff 896 Arbitration,
220 Foreclosure 441 Voting, H 465 Alien Detainee Income Security Act or Defendant) $99 Administrative Procedure
230 Rent Lease & Ejectnent 442 Eorployment 340 Motions to Vacate EJs IRS—Third Party Act/Review or Appeat of
240 Torts to Land 443 Housing* Sentence 26 USC 7609 Agency Decision
243 Tort Product Liability Accommodations H 530 General Ll 950 Constitutionality of
290 All OtherReat Property —_[[[] 445 Amer. w-Disabilities - |[7] 535 Death Penalty Tr TMMIGRATION: =. State Statutes
Employment Other: 462 Naturalization Application
Oo 446 Amer. w/Disabilities - 340 Mandamus & Other 465 Other Immigration
Other 350 Civil Rights Actions
Os Education 555 Prison Condition
360 Civil Detainee +
Conditions of
Confinement
VIL REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23. F.R-CvP. JURY DEMAND: — {] Yes [No
VI, RELATED CASE(S)
IF ANY Beemsimetions! oor Robert E. Grossman -15-72628-reg BK Ct.
DATE _ oe aia

03/01/2022 A ons

FOR OFFICE USE ONLY e

RECEIPT # AMOUNT APPLYING IFP rock | 2 iG Wd Maesupaey

 

 

 
PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, 1 HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

RELATED CASE STATEMENT (Section VIIl on the Front of this Form)

Please list all cases that are arquably related pursuant to Division of Business Rule 50.3.7 in Section Vill on the front of this form. Rule 50.3.1 {a}
provides that “A civil case is “related” to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or
because ihe cases arise from the same transactions or events, a substantial saving of judicial resources fs likely to result from assigning both cases to
the same judge and magistrate judge." Rule 50.3.1 (b) provides that “ A civil case shall not be deemed “related” to another civil case merely because the
civil case: (A) involves identical legal issues, ar (B) involves the same parties.” Rule 50.3.1 (c) further provides that “Presumptively, and subject to the
power of 2 judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are sti pending

before the court.”
NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

4.) is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk County?
Yes No
2) if you answered “no” above:

a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Yes [] No

b} Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, oceur in the Easter District?

Yes No
¢) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was received:
Nassau Countv Ce].

 

lf your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau
or Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside fn
Nassau or Suffolk County? CI Yes | No

(Note: A corporation shail be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

| am currently admitted In the Eastern District of New York and currently a member in good standing of the bar of this court.

C] Yes C] No

Are you currently the subject of any disciplinary action(s} in this or any other state or federal court?

C] Yes (Ufyes, please explain) [| No

 

 

i cory thecatfagy oF aT ntormalioprprovided above,
Signature: oe 3
”

 
VESe 2 21-CV-U0382-WFEK Document 2 Filed 02/22/21 Page 12 of 39 PagelD #: 39

 

 

  
  

Daniel Bernardin
Debtor 4:

 

FirstName — Middle Name Last Name

 

Debtor 2:
(Spouse, if filing)

United States Bankruptey Court: Eastern District of New York

8-4 9~/2628-reg

FirstName Middle Name Last Name

  

Case number:

Social Security number or ITIN: XXX7XX~ 1626
FINS me

Social Security number or FEIN:
EIN: -

Date case filed for chapter: 7 6/19/15

NOTICE OF APPEAL DEFICIENCY NOTICE

To: Danie! Bernardin

The Notice of Appeal filed by you on January 21, 2021, was deticient in the following respects(s):

, Civil Cover Sheet Not Submitted,

rr Other:

Dated: January 22, 2021

BLappeatdet! «bsp [Notice of Appeal Deficieney Notice rev, 02/94 12020]

For the Court, Robert A. Gavin, Jr, Clerk of Court

1

 

 

 

 
Vase 2)21-CV-UUS82Z-WEK Document 4 Filed uzi44i41 Page 6 OF sy Payeil #6

United States Bankruptcy Court
Eastern District of New York

 

 

In Re: Case No, 8-15-72628-reg
Chapter 7
Daniel Bernardin Notice of Interlocutory of Appeal
27 B Hendrickson Avenue of Bankruptcy judge Robert E. Grossman’s
Hempstead, NY 11550 Denial of Petitioner Daniel Bernardin’s

Emergency Order to Show Cause

Application Requesting A Stay or

Restraining Order Until this OSC Motion

mp ms and the Motion to Vacate state Court judge

oT OG Anna Z. Anzalone’s False and Fraudulent

a Order and judgement dated 04/02/2018 and

, entered on 04/18/2018 and state Court judge

f Dicca T. Pineda-Kirwan’s False and
Fraudulent Order and judgment dated
11/06/2020 and entered on 11/12/2020 is Fully
Adjudicated with a T.R.O. on the Eviction
Order dated 06/04/2018 and Writ of
Assistance to Nassau County Sheriff to evict
the Petitioner Daniel Bernardin

12] P 3 2c

éM2) IAN

Social Security Number
xX-xx-1626
Debtor(s}

 

Please take notice that the petitioner Daniel Bernardin in the above-entitled Federal Bankruptcy case
the Petitioner Daniel Bernardin appeals via interlocutory appeal the Order of Bankruptcy judge Robert E. Grossman |
dated December 30, 2020 denying the Petitioner Daniel Bernardin’s Emergency Order to Show Cause
Application Requesting A Stay or Restraining Order Until this OSC Motion and the Motion to Vacate state
Court judge Auna Z. Anzalone’s False and Fraudulent Order and judgement dated 04/02/2018 and entered
on 04/18/2018 and state Court judge Dicca T. Pineda-Kirwan’s False and Fraudulent Order and judgment
dated 11/06/2020 and entered on 11/12/2020 is Fully Adjudicated with a T.R.O. on the Eviction Order dated

06/04/2018 and Writ of Assistance to Nassau County Sheriff to evict the Petitioner Daniel Bernardin

 

to the appropriate United States District Court (Eastern District of New York) or Bankruptcy Appellate Panel

as soon as possible for hearing and adjudication and granting of the Petitioner Daniel Bernardin’s Emergency

1

 
LCase 2)71-CV-UUS82-WEK UOCUMenT 2 FieuU Ud 4é4iZ41 Page ? Ul SY Pagel 34

Order to Show Cause Application Requesting A Stay or Restraining Order Until this OSC Motion and the

Motion to Vacate state Court judge Anna Z. Anzalone’s False and Fraudulent Order and judgement dated
| 04/02/2018 and entered on 04/18/2018 and state Court judge Dicca T. Pineda-Kirwan’s False and Fraudulent
Order and judgment dated 11/06/2020 and entered on 11/12/2020 is Fully Adjudicated with a T.R.O. on the
Eviction Order dated 06/04/2018 and Writ of Assistance to Nassau County Sheriff to evict the Petitioner
Daniel Bernardin based on the facts and law and United States Bankruptcy Laws. 1, the Petitioner Daniel
Bernardin has paid the required Court fees for full due process of this Notice of Interlocutory Appeal; appealing

Bankruptcy judge Robert E, Grossman’s denial of Stay or Restraining from Eviction of 74-year-old disabled senior

citizen suffering from COPD and Asthma and emphysema requiring me to be on constant oxygen from an oxygen

tank right now and contested heart failure along chronic medical illnesses.

 

/
Dated: § OF [21 2 Of

iat
ee me

LOD oN
“ty te poeta ho A
Petitioner Daniel Berndarin

27 B Hendrickson Avenue

Hempstead, New York 11550

 
Case 2:21-cv-00382-WFK Document 2 Filed 02/22/21 Page 25 of 39 PagelD #: 52
Affidavit of Service

U.S. Bankruptcy Court Eastern District of New York Case No, 8-15-72628-reg

 

New York State)
)ss.:
Nassau County )
aA / ; : ;. f ; se
L, fe the tra by IN ivf, Ae being duly sworn deposes and
says:
On 2/ day of Te ali tt oS , 2021 I, Nehemiah Rolle, Jr personally served on

 

behalf of Petitioner Daniel Bernardin copies of the Notice Motion of Interlocutory of Appeal of Bankruptcy
judge Robert E. Grossman’s Denial of Petitioner Daniel Bernardin’s Emergency Order to Show Cause
Application Requesting A Stay or Restraining Order Until this OSC Motion and the Motion to Vacate state
Court judge Anna Z. Anzalone’s False and Fraudulent Order and judgement dated 04/02/2018 and entered
on 04/18/2018 and state Court judge Dicca T, Pineda-Kirwan’s False and Fraudulent Order and judgment
dated 11/06/2020 and entered on 11/12/2020 is Fully Adjudicated with a T.R.O. on the Eviction Order dated
06/04/2018 and Writ of Assistance to Nassau County Sheriff to evict the Petitioner Daniel Bernardin

by U.S. Postal Priority Mail Signature Confirmation on the Attorney for EXR LLC, The Margolin & Weinreb

Law Group LLP, 165 Eileen Way, Syosset, New York 11791 and on the attorney for Retained Realty, Incorporated,
Howard S, Levine 118-35 Queens Blvd, 9" Floor, Forest Hills, New York 11375 and on Emigrant Bank,

5 East 42° St, NY, NY 10017 and on EXR LLC, 25 Pearlman Drive, Station 23-2, Spring Valley, New York 10977
and on Retained Realty Incorporated 5 East 42"4 Street, New York, NY 10017 by personal service on the

Clerk of the Court for U.S. Bankruptcy Court Eastern District of New York, 290 Federal Plaza, Central Islip,

New York 11722,

Bo betgned beh Netied “
Deponent fe
Sworn to before me this te
=U dav ot J anvary 22021.
\ - } we) oe
ety, eu

 

 

 

ot “Notary Public : . a

26

 
 

{>

som; Daniel Bematin
278 Hendrie k“son fA venue.
Hewvp stead, Wy ISSO -
Fecbere! Case NO.2; U-G-OORZ- Whe sada

oi Mag-— PH GQ: 99

Yer kK of the (orar $

Uh. ¢ Distrct (ourt —
Eastern DichichoF New Yorn
225 Cadman Plaza Cast
Brooklyn, wy [ZO |
